Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application, CN201711069049.2.
 
Information Disclosure Statement
The information disclosure statement filed 01/06/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted reference not in the English language is:  NPL Cite No. 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination component, an association component, and a sending component in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 7 recites the elements “a determination component”, “an association component”, and “a sending component” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows 3 different block diagrams for each of the components as mentioned (See fig. 5) that are configured by a user terminal (See Spec at p.13-14) such that a user terminal can be a smartphone, a PC, a computer, and a smart bracelet and a smartwatch (Spec at p.5).  Nonetheless, the written description fails to disclose the corresponding structure for each of the “components” configured to invoke the claimed functions as stated.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

According to the published guideline on subject matter eligibility of computer readable media (OG Notice 1351 OG 212, Feb. 23, 2010), the broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable/storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01, and as such, Claim 11 is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant’s specification does not have an “explicit definition” set forth to exclude the non-statutory transitory “signal/carrier wave” embodiment from the scope of the claimed “a storage medium”.  A claim drawn to such a storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the storage medium in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-2, 4, 7-8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2018/0332158).

With respect to claims 1 and 7-8, Seo teaches a method, an apparatus, and a system (system 100, fig.1) for controlling a device (users to control various electronic devices connected to a smart phone via a short-range network such as a temperature controller, a refrigerator, an air-conditioner, a TV, a light, par.0003; an electronic device capable of controlling external device using a smart phone or other smart devices, par.0007), comprising: a plurality of devices (multiple electronic devices 102 such as smart tv, light, temperature controller, figs.5-8, 13, 17-21, 23-24); a user terminal (user electronic device 104 including smart phone or smart watch, figs.5-8, 13, 17-21, 23-24), which is in communication connection with the plurality of devices (figs.5-8, 13, 17-21, 23-24), and configured to:
selecting, by a user terminal, a first device from a plurality of devices (each of electronic devices 101, 102, and/or 104 may be of the same or different type [par.0062], such as a mobile phone, desktop pc, laptop pc, a wearable device [par.0044], a television, refrigerator, or air conditioner [par.0045], or a thermostat [par.0046]; fig.1 discloses electronic device 101 designates as the controller among other electronic devices 102 and 104; and figs.5-8 designates smart phone and smart watch as user terminals of electronic device 104) and determining, by a user terminal, the first device as a controller (electronic device 101 being of various types, par.0044-0046, where electronic device 101 may make a request to perform functions relate to another 
selecting, by the user terminal, a second device from the plurality of devices and associating, by the user terminal, the second device with the controller to acquire an association relationship (user terminal of smart phone 510/610 or smart watch 710/810 to input command to control various other electronic devices such as smart tv 520/720, temperature controller 620/730/820, or light 740, figs.5-8); and 
sending, by the user terminal, a control instruction to the first device, so as to make the first device control, according to the association relationship, the second device to complete an operation corresponding to the control instruction (fig.4 discloses method where electronic device 101 receive a first user input from electronic device 104 [smart phone 510/610 or smart watch 710/810, figs.5-8] to control other electronic devices in operation [smart tv 520/720, temperature controller 620/730/820, or light 740, figs.5-8]; such that electronic device 101 may make a request to perform functions relate to another electronic devices 102, 104, or 106, in addition to perform the functions or services by itself, par.0062).  

With respect to claim 2, Seo teaches wherein associating, by the user terminal, the second device with the controller to acquire the association relationship comprises: determining, by the user terminal, an area where the first device is located; determining, by the user terminal, whether the second device is located within the area where the first device is located; when the second device is located within the area where the first device is located, determining, by the user terminal, the association relationship between the first device and the second device, wherein the association relationship is used for indicating the first device to control the second device (location manager 350 [of program module 310 or program 140 of electronic device] manages position information of the electronic device 101, par.0089; where processor 120 of electronic device 101 receives position information associated with each of the plurality of external electronic devices 102, par.0106; user from smart watch 710/810 to select one of plurality of external electronic devices such as temperature controller 820 or smart tv 830 fig.8; selection includes a display of position information of the temperature 

With respect to claim 4, Seo teaches wherein sending, by the user terminal, the control instruction to the first device, so as to make the first device control, according to the association relationship, the second device to complete the operation corresponding to the control instruction comprises: determining, by the user terminal, whether the user terminal and the first device are located within an identical local area network (based on relative position information associated with user smart watch 810 and the first external electronic device 820, fig.8 and par.0126); when the user terminal and the first device are located within the identical local area network, sending, by the user terminal, the control instruction to the first device, so that the first device sends the control instruction to the second device, so as to make the second device complete the operation corresponding to the control instruction (performing a command of a control signal corresponding to the received first input to control device 820, fig.8 and par.0127-0129).  

  With respect to claim 11, Seo teaches storage medium, the storage medium comprising a stored program, wherein the stored program implements the method for controlling the device (par.0207).  

With respect to claim 12, Seo teaches processor, the processor being configured to run a program, wherein the program implements the method for controlling the device (processor 120, fig.1 and par.0207).

Claims 1, 4-5, 7-8, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozuka et al. (US RE48,447).

With respect to claims 1 and 7-8, Kozuka teaches a method, an apparatus, and a system (fig.16A) for controlling a device (controlling a device of multiple devices AP1-AP4, fig.16A), comprising: a plurality of devices (devices AP1-AP4 such as TV, air 
selecting, by a user terminal, a first device from a plurality of devices and determining, by a user terminal, the first device as a controller (determine by user smart watch 100G/H to select television set AP4 or Home Gateway 720 as the communication destination, col.28 lines 15-20 and col.31 lines 20-31); 
selecting, by the user terminal, a second device from the plurality of devices and associating, by the user terminal, the second device with the controller to acquire an association relationship (second device of devices AP1-AP3 in communication with AP4 or Home Gateway 720, fig.16A, fig.20A, col.28 lines 15-20, and col.31 lines 20-31); and 
sending, by the user terminal, a control instruction to the first device, so as to make the first device control, according to the association relationship, the second device to complete an operation corresponding to the control instruction (television set AP4 being selected by user smart watch 100G as the communication destination to control TV AP1, air conditioner AP2, or washing machine AP3 when determines that user is at home, fig.16A and col.29 lines 34-37; or Home Gateway 720 being selected as the communication destination to control AP1-AP3 when located away from the user wearable device 100H, fig.20A and col.31 lines 20-31).  

With respect to claim 4, Kozuka teaches wherein sending, by the user terminal (user smart watch 100G, fig.16A), the control instruction to the first device (to the first device television set AP4), so as to make the first device control, according to the association relationship, the second device (second device of multiple devices AP1-AP3 via Home Gateway 720, fig.16A) to complete the operation corresponding to the control instruction comprises: determining, by the user terminal, whether the user terminal and the first device are located within an identical local area network (when determines that user of smart watch 100G is at home as shown in the same area as first device television AP4, fig.16A and col.29 lines 34-37); when the user terminal and the first device are located within the identical local area network, sending, by the user terminal, 
	
	With respect to claim 5, Kozuka teaches wherein when the user terminal (user smart watch 101 and mobile phone 710, fig.13) and the first device are not located within the identical local area network (user devices 101 or 710 locates outdoors and not at home in network with appliance devices AP1-AP3, col.24 lines 50-68), the method further comprises: sending, by the user terminal, the control instruction to a server, so that the server sends the control instruction to the first device, so as to make the first device send the control instruction to the second device (user controls of smart watch 101 and mobile phone 710 sent request to cloud server 730 to first home gateway device 720 to control appliances AP1-AP3, fig.13).  

With respect to claim 9, Kozuka teaches wherein the system further comprises: a server (cloud server 730, fig.13), which is in communication with the user terminal and the first device (in communication with user devices 101 and 710 and first device Home gateway 720, fig.13), and configured to, when the first device and the user terminal are not located in an identical local area network (user devices 101 or 710 locates outdoors and not at home in network with appliance devices AP1-AP3, col.24 lines 50-68), receive the control instruction sent by the user terminal and send the control instruction to the first device, so as to make the first device control, according to the association relationship, the second device to complete the operation corresponding to the control instruction (user controls of smart watch 101 and mobile phone 710 sent request to cloud server 730 to first home gateway device 720 to control appliances AP1-AP3, fig.13).  
With respect to claim 10, Kozuka teaches, wherein the system further comprises: a router (user control signals from wearable devices 100 are transmitted via network 

With respect to claim 11, Kozuka teaches a storage medium, the storage medium comprising a stored program, wherein the stored program implements the method for controlling the device (col.5 lines 60-65).  

With respect to claim 12, Kozuka teaches a processor, the processor being configured to run a program, wherein the program implements the method for controlling the device (data processing unit 500, fig.1).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
 With respect to claim 3, wherein determining, by the user terminal, whether the second device is located within the area where the first device is located comprises: acquiring, by the first device, image information of an area where the second device is located; analyzing, by the first device, the image information with a preset model, and determining area information of the area where the second device is located according to the image information, wherein the preset model is trained with a plurality of groups of data through machine learning, and each group of data in the plurality of groups of 
With respect to claim 6, wherein the method further comprises: determining, by the first device, whether feedback sent by the second device is received within a preset time period; determining, by the first device, when the feedback is not received within the preset time period, that the control instruction is not successfully sent to the second device; and when times of failing to send the control instruction achieve preset times, determining, by the first device, that the second device is offline, and sending, by the first device, a prompt message to the user terminal.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 9,271,141; US 2002/0073183, US 2017/0208604, US 2017/0142249, US 2014/0118120, and US 2017/0099357.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 22, 2021